UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6948



RADEY H. MOHAMMAD,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE; JAMES JENKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-819-3)


Submitted:   December 10, 2002         Decided:     February 10, 2003


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew P. Geary, Richmond, Virginia, for Appellant.    Jerry W.
Kilgore, Attorney General, Richard C. Vorhis, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Radey H. Mohammad appeals the district court’s order granting

summary judgment for the defendants in his 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by      the

district court. See Mohammad v. Angelone, No. CA-01-819-3 (E.D. Va.

May 22, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2